—Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered August 7, 2001, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, and Joseph Arthur Hanshe, Esq., is relieved as the attorney for the defendant and is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Steven Feldman, Esq., 300 Rabro Drive, Hauppauge, N.Y., 11788, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order on motion of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court’s independent review of the record, arguable issues exist which cannot be considered “wholly frivolous” (Anders v California, supra at 744). Accordingly, assignment of new counsel is warranted (see id.; People v Stokes, 95 NY2d 633 [2001]). Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.